Citation Nr: 0120543	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  00-20 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

The propriety of the initial 50 percent rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel



INTRODUCTION

The veteran had active military service from October 1948 to 
August 1949 and from November 1950 to September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision in which 
the RO granted service connection for PTSD and assigned a 50 
percent rating.  The veteran appealed for a higher initial 
rating and requested a hearing before a member of the Board 
in Washington, D.C.  The veteran subsequently canceled his 
request for a Board hearing.  Inasmuch as the appeal is from 
an original award, the Board has framed the issue as shown on 
the title page of this decision.  See Fenderson v. West, 12 
Vet. App. 119 (1999)(appeals from original awards are not 
construed as claims for increased ratings).


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001).  Among other things, 
this law defines VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim, and eliminates 
from 38 U.S.C.A. § 5107(a) the necessity of submitting a 
well-grounded claim to trigger VA's duty to assist (thus 
superceding the decision in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded).  These changes are applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A 
(West Supp. 2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The Board finds that a remand is required on the issue of 
entitlement to a higher initial rating for PTSD to comply 
with a precedent decision of the Court.  The 

veteran was accorded a VA psychiatric examination in April 
2000.  He was diagnosed with chronic PTSD and assigned a 
Global Assessment of Functioning (GAF) score of 48, 
indicative of serious symptoms.  However, appellate review of 
the report of examination reveals that the VA examiner did 
not have the veteran's claims folder available for review.  
The Court has repeatedly ruled that the fulfillment of the 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully-informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Against 
this background, the issue must be remanded for further 
examination which includes a review of the entire claims 
folder.  On remand, the RO should consider the 
appropriateness of "staged" ratings for the veteran's PTSD 
inasmuch as this is an appeal from an original award of 
service connection.  See Fenderson, supra.

The veteran is hereby notified that a failure to report for 
any scheduled examination, without good cause, could well 
result in the denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

The Board also notes that in August 2000, a letter was 
received at the RO indicating that the veteran had been 
awarded disability benefits from the Social Security 
Administration, effective December 1999.  The United States 
Court of Appeals for Veterans Claims (Court) has held that in 
such instances, and with regard to the issue before the Board 
on appeal, the medical records underlying the award of Social 
Security Disability benefits must be obtained and reviewed by 
VA.  Massors v. Derwinski, 2 Vet.App. 181 (1992); Murincsak 
v. Derwinski, 2 Vet.App. 363 (1992).

Prior to having the veteran undergo any VA examination, 
however, the RO should obtain and associate with the record 
all outstanding pertinent medical records, to include any 
medical records from VA facilities.  In particular, the Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on 

file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Based on the foregoing, the case is hereby REMANDED to the RO 
for the following action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his PTSD since April 2000, 
the date of the last VA examination.  
Based on his response, and with 
appropriate authorizations, the RO should 
obtain a complete copy of all treatment 
records referable to PTSD from the 
identified health care provider(s).  All 
records obtained should be associated 
with the claims folder.

2.  The RO should obtain a complete copy 
of the veteran's file with the Social 
Security Administration, including a copy 
the decision awarding disability benefits 
and a copy of all medical records 
associated with the veteran's application 
which supported the award of such 
disability benefits.

3.  Following the receipt of the 
aforementioned evidence, the 
veteran should be afforded a 
further VA psychiatric examination.  
The examiner MUST completely review 
the claims folder prior to the 
examination, including a copy of 
this remand order.  The purpose of 
the examination is to determine the 
current severity of the veteran's 
service-connected PTSD and to 
obtain information which will 
provide for its evaluation based on 
the current rating criteria for 
psychiatric disorders.  The RO 
should 

furnish the examining physician a 
copy of the rating criteria for 
psychiatric disorders which became 
effective November 7, 1996.  All 
clinical findings should be 
reported in detail.  The examining 
physician must comment as to the 
presence or absence of each symptom 
and clinical finding required under 
the current rating criteria for 
ratings from zero percent to 100 
percent, and, where present, the 
frequency and/or severity of each 
symptom and finding.

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of entitlement to 
a higher initial rating for PTSD on the 
merits, in light of all applicable 
evidence of record and all pertinent 
legal authority, to include recently 
amended/added statutory provisions 
pertaining to VA's duties to 
assist/notify a claimant.

5.  If the benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond within 
the applicable time frame before the 
case is returned to the Board for 
further review.

The purpose of this REMAND is to comply with a precedent 
decision of the Court and to comply with recently enacted 
legislation.  The veteran need take no action until otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


